Citation Nr: 0025805	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-00 546	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a compensable evaluation for seasonal asthma.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 until 
his retirement in November 1997.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas. 

In a statement dated April 21, 1998, the veteran withdrew his 
appeal for increased ratings for left knee disabilities.  
While the RO issued a supplemental statement of the case in 
March 2000 listing the issues as evaluation of left knee 
arthroscopy residuals and evaluation of left knee arthritis, 
neither of those issues is currently in appellate status 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has seasonal asthma which requires no more 
than intermittent treatment with inhalational therapy.


CONCLUSION OF LAW

The criteria for a 10 percent rating for seasonal asthma have 
been met.  38  U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
grant of service connection for the disability at issue 
wherein the current noncompensable rating was assigned, 
effective the day following separation from service.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote in-service clinical 
histories and findings pertaining to seasonal asthma, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran seeks a compensable rating for his seasonal 
asthma disability.  The veteran maintains that any activity 
during the warm/hot season triggers breathing problems which 
require the use of an inhaler.  The veteran also reported 
asthma attacks during the night.  The veteran was of the 
opinion that his initial VA examination of his lungs was 
inadequate.  

The veteran's service medical records reveal that the veteran 
experienced episodes of asthma in service.  The service 
medical records, including a June 1997 record, indicates that 
the veteran was using Proventil inhalers to treat his asthma.

On initial VA examination in February 1998 the veteran 
reported seasonal asthma since 1981.  The veteran stated that 
he had asthma in the Spring, Summer and Fall.  He reported 
that his asthma was under good control at the current time.  
The veteran's medications during the season were Allegra 
twice a day and Proventil inhaler, two puffs, four times a 
day.  The veteran reported that his last attack had been in 
November 1997.  The veteran considered himself completely 
functional when asymptomatic.  During periods of dyspnea he 
described inspiration was more difficult, with use of 
ancillary chest muscles, and chest pain when trying to pull 
air in.  His only relief was to stop activity and take his 
medication.  The veteran stated that he might experience two 
episodes during the asthma season which would require 
outpatient intervention with oxygen, steroid inhaler therapy 
and oral steroids.  He reported a history of approximately 
one-week of loss of work time per year.  

Objective examination revealed no anteroposterior to 
transverse diameter changes.  His lungs were clear to 
auscultation.  Pulmonary function study was normal.  X-rays 
revealed no acute pulmonary pathology.  The diagnoses 
included seasonal asthma, controlled with medication.  

VA pulmonary function tests performed in March 1998 revealed 
the forced expiratory volume in one second (FEV-1) to be 113 
percent of predicted.  The ratio of FEV-1 to forced vital 
capacity (FVC) was 81 percent.  The diagnosis was mild 
airflow obstruction.

Diagnostic Code 6602 provides a disability evaluation of 10 
percent for bronchial asthma with FEV-1 of 71- to 80-percent 
predicted, or; FEV- 1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent disability evaluation is warranted for FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent disability evaluation is warranted for FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
note to Diagnostic Code 6602 provides that, in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.

The veteran was noted to have mild airflow obstruction on 
pulmonary function tests in March 1998.  However, the results 
of the tests did not reveal the veteran to have interference 
with his breathing capacity as to meet the criteria for a 
compensable rating under the section of Diagnostic Code 6602 
related to pulmonary function testing results.  His FEV-1 was 
greater than 80 percent of predicted, and his ratio of FEV-1 
to forced vital capacity (FVC) was greater than 80 percent.  

The veteran does point out that his VA examinations were 
performed in the Winter and that he has more trouble with his 
asthma during the other seasons.  Considering the veteran's 
description of his asthma disability during the warmer 
seasons, the Board finds that the veteran is entitled to a 10 
percent rating.  The veteran asserts, and, the record does 
show, that the veteran uses Proventil inhalers on an 
intermittent basis.  The use of inhalational therapy on an 
intermittent basis meets requirements for a 10 percent rating 
under the medication criteria of Diagnostic Code 6602.  The 
veteran does not claim, and the record does not show, that 
the veteran requires inhalational therapy on a daily basis.  
As noted above, the veteran rarely experiences asthma in the 
Winter.  Accordingly, he does not meet the criteria for a 30 
percent rating for asthma under Diagnostic Code 6602.

Since the record does not reveal that the veteran has met the 
criteria for a rating in excess of 10 percent for seasonal 
asthma since the award of service connection in December 
1997, staged ratings are not warranted.


ORDER

Entitlement to a 10 percent rating for seasonal asthma is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	U. R. POWELL  
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


